This opinion was filed for record

                                                         at k'xmvn
    'Clll
   IN CLCWCS OFFICE
   I COURT.aWE OF

  WSfE
                                                                             (Z^
                                                               SUSAN L. CARLSON
                                                             SUPREME COURT CLERK
    CHIEF jusric



           IN THE SUPREME COURT OF THE STATE OF WASHINGTON



MARGIE M.LOCKNER,

         Respondent,

                                                      No. 94643-4


                                                     En Banc
PIERCE COUNTY and
BLAIR SMITH,

         Petitioners.
                                                     Filed
                                                               1PR I 9 201B


         GonzAlez,J.—This case asks us to clarify the scope of Washington's

recreational use immunity statute, RCW 4.24.210.' Margie Lockner was injured

when she fell from her bicycle on a trail maintained by Pierce County(County).

Lockner sued the County for negligence. Finding that recreational use immunity

precluded her suit because the unintentional injury happened on land open to the

public for recreational use without a fee, the trial court dismissed Lockner's claim




 RCW 4.24.210 provides in relevant part that

         any public or private landowners, hydroelectric project owners, or others in lawful
         possession and control of any lands .. . who allow members of the public to use them for
         the purposes of outdoor recreation ... without charging a fee of any kind therefor, shall
         not be liable for unintentional injuries to such users.
Lockner v. Pierce County, et al, No. 94643-4

on summary judgment. The Court of Appeals reversed, mistakenly relying on the

dissent in this court's opinion in Camicia v. HowardS. Wright Constr. Co., 179

Wn.2d 684, 687, 317 P.3d 987(2014), to hold that a question of fact remained as

to whether the trail was open to the public for "solely" recreational use.

      While more than incidental recreational use may be required, sole

recreational use is not required before conferring immunity to landowners. In

addition, RCW 4.24.210 immunity is not limited to premises liability claims. It

also extends to negligence actions. We therefore reverse the Court of Appeals in

part and reinstate summary judgment for the County.

                                   Background


      On a summer day in 2013, Lockner and her niece went for a bicycle ride on

the Foothills Trail. While Lockner rode behind her niece, both cyclists approached

a riding lawn mower cutting grass and moving in the same direction beside the

trail. As Lockner passed the lawn mower, it allegedly expelled a cloud of dust and

debris. Lockner shielded her face and swerved,"clip[ping] her niece's bike,"

Clerk's Papers(CP)at 3. Lockner fell and injured her knee and elbow.

      The Foothills Trail is a nonmotorized asphalt trail alongside a soft shoulder

path for equestrian use. Pierce County's website for the trail describes it as a

"popular commuter route and recreational destination for bicyclists." Id. at 62. In

its regional plan, the County envisions that its trail system will become a network
Lockner v. Pierce County, et al, No. 94643-4

for recreation, provide "transportation routes," id. at 69, and connect the County to

other regional destinations.

      Pierce County Parks and Recreation officials have stated that the section of

the Foothills Trail where Lockner was injured was designed and maintained for

recreational use. This section is open for recreation between 8:00 AM and 5:00 PM.

      Lockner filed a negligence suit against the County and its employee, the

lawn mower operator. The County moved for summary judgment, arguing that

recreational immunity precluded the claim. The trial court granted the County's

motion.


      Lockner appealed. The Court of Appeals reversed summary judgment,

concluding that pursuant to Camicia, recreational use immunity could not be

determined as a matter of law because there was a disputed issue of material fact as

to whether the trail was open "solely" for recreational use. Lockner v. Pierce

County, 198 Wn. App. 907, 908, 396 P.3d 389(2017)(citing Camicia, 179 Wn.2d

at 687). The County sought review. Lockner, in turn, asked this court to examine

whether RCW 4.24.210 extends immunity to negligence actions. We granted

review of both issues. Lockner v. Pierce County, 189 Wn.2d 1009,403 P.3d 45

(2017).
Lockner v. Pierce County, et al, No. 94643-4

                                    Analysis


      We review a grant ofsummary judgment de novo. Campbell v. Ticor Title

Ins. Co., 166 Wn.2d 466, 470, 209 P.3d 859(2009). Summary judgment is

appropriate when there are no genuine issues of material fact and the moving party

is entitled to judgment as a matter of law. CR 56(c). When making this

determination, we consider all the facts and make all reasonable factual inferences

in the light most favorable to the nonmoving party. Young v. Key Pharm., Inc.,

112 Wn.2d 216, 226, 770 P.2d 182(1989).

I.    RecreationalImmunity Applies to Pierce County

      Lockner urges us to affirm the Court of Appeals. She contends that the court

properly applied Camicia to require land to be used for "solely" recreational

purposes to obtain immunity. See Lockner, 198 Wn. App. at 912-16. The County

and amici, on the other hand, argue that the Court of Appeals misconstrued

Camicia and relied on language from its dissenting opinion—^which the majority

did not endorse—^that RCW 4.24.210 does not mandate "solely" recreational use.

Id.(citing 179 Wn.2d at 703-04(Madsen, C.J., dissenting)). The County is correct.

For the reasons set forth below, we conclude that neither the plain language of

RCW 4.24.210 nor our opinion in Camicia preconditions recreational use

immunity on land being used solely for recreational purposes.
Lockner v. Pierce County, et al. No. 94643-4

      This case concerns aspects ofthe scope ofimmunity under RCW 4.24.210.

Statutory interpretation is a question oflaw, which we review de novo. State v.

J.P., 149 Wn.2d 444,449,69 P.3d 318 (2003). Our starting point is the statute's

plain language and ordinary meaning. Id. at 450. Ifthe statute's plain language is

unambiguous, our review is at an end. Id. In construing a statute, our "primary

duty... is to discern and implement the intent ofthe legislature." Id.

       Washington's recreational immunity provision explains in part that

      [e]xcept as otherwise provided ... any public or private landowners,
      hydroelectric project owners, or others in lawful possession and control of
      any lands whether designated resource, rural, or urban, or water areas or
      channels and lands adjacent to such areas or channels, who allow members
      of the public to use themfor the purposes ofoutdoor recreation ... without
      charging a fee of any kind therefor, shall not be liable for unintentional
      injuries to such users.

RCW 4.24.210(emphasis added). This provision is meant to encourage

landowners to open their land to the public for recreation by limiting their liability

toward persons injured or damaged by unintentional acts occurring thereon. RCW

4.24.200; see also Cregan v. Fourth Mem 7 Church, 175 Wn.2d 279, 283, 285 P.3d

860(2012). To accomplish this goal, our legislature changed the common law by

statute, altering an entrant's status from that of a trespasser, licensee, or invitee to a

new statutory classification ofrecreational user. Davis v. State, 102 Wn. App. 177,

184, 6P.3dll91 (2000),            144Wn.2d612,30P.3d460 (2001).
Lockner v. Pierce County, et al. No. 94643-4

      To qualify for immunity under RCW 4.24.210, the landowner must establish

that the land at issue was(1)open to members ofthe public(2)for recreational

purposes and that(3)no fee was charged. Camicia, 179 Wn.2d at 695-96 (quoting

Oregon, 175 Wn.2d at 284).

      There is no dispute that the Foothills Trail was open for recreational use

without a fee, nor does Lockner dispute that she was a public user. Lockner asserts

the only question is whether genuine issues of material fact exist as to whether the

trail was open solely for recreational use. But whether "sole" recreational use is

required in order for this immunity to apply is a question oflaw that we review de

novo. J.P., 149 Wn.2d at 449. IfRCW 4.24.210 does not require sole recreational

use, there is no issue of material fact in dispute. To determine this, we look first to

the language of Washington's recreational immunity statute. Id. at 450.

      RCW 4.24.210 explains that any owner who allows the public to use his or

her land "for the purposes of outdoor recreation" is free from liability for

unintentional injuries sustained on that land. The language ofthis statute is clear

and unambiguous. The provision mentions only outdoor recreation. It does not

say that land must be open for "only" recreational purposes. Indeed, it is silent as

to whether mixed public uses, that is, recreation and some other public activity.
Lockner v. Pierce County, et al., No. 94643-4

affect immunity. Clearly, mixed public and other uses do not defeat immunity

since the legislature amended RCW 4.24.210 to include land used for hydroelectric

power plants. LAWS OF 2011, ch. 53, § 1 (extending recreational use immunity to

"hydroelectric project owners"); see Dep 't ofEcology v. Campbell & Gwinn, LLC,

146 Wn.2d 1, 11, 43 P.3d 4(2002)(reviewing courts derive plain meaning from

the context of the act and related statutes). This court does not subject an

unambiguous statute to statutory construction. Kilian v. Atkinson, 147 Wn.2d 16,

21, 50 P.3d 638(2002)(plurality opinion)(citing State v. Keller, 143 Wn.2d 267,

276, 19 P.3d 1030(2001)). Because RCW 4.24.210 does not restrict recreational

use immunity to land used solely for recreation, this court will not "read into a

statute matters that are not in it." Id. at 21.


       We have previously refused to import a limiting construction based on

multiple uses of land into RCW 4.24.210. Interestingly, while Lockner contends

immunity cannot apply unless land is used exclusively for recreation, this court

heard and rejected the reverse argument in McCarver v. Manson Park and

Recreation District, 92 Wn.2d 370, 373, 376, 597 P.2d 1362(1979). In that case,

the plaintiff argued RCW 4.24.210 should be limited to land primarily used for

other purposes but with incidental recreational use. Id. at 377. The McCarver

court declined to impose a limitation "based upon primary and secondary uses

where the legislature did not. Arguments to achieve such a result should



                                            7
Lockner v. Pierce County, et al. No. 94643-4

appropriately be addressed to the legislature." Id. The legislature has not amended

RCW 4.24.210 to insert such a limiting construction. City ofFederal Way v.

Koenig, \61 Wn.2d 341, 352, 217 P.3d 1172(2009)("Once a court has construed a

statute, the legislative branch is free to clarify its intent by altering the statute as it

sees fit. If it does not do so, then we presume the legislature is satisfied with the

interpretation." (citation omitted)). The immunity granted by the plain language of

RCW 4.24.210 does not require lands open to the public be used for exclusively

recreational purposes, and, as in McCarver, we should refuse to read into the

statute a limiting construction in the form of"sole recreational use."

       Nothing we have said in Camicia contradicts the plain language of RCW

4.24.210. In Camicia, a bicyclist sustained severe injuries while riding along the

Interstate 90 (1-90)trail located in the city of Mercer Island. 179 Wn.2d at 687-88.

The bicyclist brought a negligence suit against the city, which the trial court

dismissed on summary judgment based on recreational immunity. On appeal, this

court determined that summary judgment was improper because there were factual

disputes as to whether the 1-90 trail was open for recreation at all or solely for

transportation purposes. Critical to our holding was a deed transferring ownership

ofthe 1-90 trail to the city. See id. at 690. The deed specifically provided that the

trail could be used for "road/street purposes only" with other uses allowed upon

written approval of the transferrer. Id.(emphasis omitted). Viewed in a light most
Lockner v. Pierce County, et al. No. 94643-4

favorable to the plaintiff, the deed suggested the city could not close the trail to

transportation and a fact finder could infer the trail would be open for

transportation regardless of any recreational use. Id. at 700. Whether the trail

could be used for recreation was a disputed fact that consequently precluded

determining the legal question of whether recreational immunity was applicable.

We remanded the case to the trial court. Our holding in Camicia is clear: where

evidence conflicts regarding whether the land is open for recreational use, the case

must go before a finder of fact. Id. at 700-01. The land in Camicia was used

primarily for transportation. If sole recreational use was required, remand would

have made no sense.


      We did not construe ROW 4.24.210 as requiring exclusive recreational use

to confer immunity; indeed, as explained above, the plain language of the statute

does not support such a reading. In light ofthis plain language, immunity is not

extinguished when land is used for other public or private activities in addition to

recreation. See RCW 4.24.210; McCarver,92 Wn.2d at 373; accordRiksem v.

City ofSeattle, 47 Wn. App. 506, 512, 736 P.2d 275(1987)("Land which was

primarily used for recreational purposes having other incidental uses would

certainly apply under[RCW 4.24.210] as well."); Widman v. Johnson, 81 Wn.

App. 110, 114, 912 P.2d 1095 (1996)(evidence established that the land in

question was opened and used for recreation and that therefore the land "may also



                                           9
Lockner v. Pierce County, et al, No. 94643-4

have been used for other purposes (e.g., as a shortcut by nonrecreating members of

the public) lacks legal significance").

       Having determined that sole recreational use is not required under RCW

4.24.210, we must now decide whether the Foothills Trail was opened for

recreation. Recreational immunity applies to landowners with "lawful possession

and control" over land. RCW 4.24.210(1). Lawful possession and control means

"'continuing authority to determine whether the land should be open to the

public.'" Camicia, 179 Wn.2d at 696(quoting Tennyson v. Plum Creek Timber

Co., 73 Wn. App. 550, 557-58, 872 P.2d 524 (1994)).^ Whether land has been

opened for recreation is to be viewed from the objective standpoint ofthe

landowner. See Cregan, 175 Wn.2d at 285; Gaeta v. Seattle City Light, 54 Wn.

App. 603, 608,774 P.2d 1255 (1989), abrogated by Jewels v. City ofBellingham,

183 Wn.2d 388, 353 P.3d 204(2015);.see also Camicia, 179 Wn.2d at 701-02

(majority), 705-06(Madsen, C.J., dissenting); Howard v. United States, 181 F.3d

1064, 1072-73 (9th Cir. 1999)("to determine whether a landowner will be immune



^ Amid urge us to consider whether "lawful possession and control" under RCW 4.24.210
requires "continuing authority" to close land to the public. See, e.g., Br. of Amici Curiae Wash.
Ass'n of Mun. Att'ys at 14-18; Br. of Amicus Curiae State of Washington at 12-18. Neither
Lockner nor the County asked this court to consider the "authority to close" test, and we did not
grant review ofthis issue. Moreover, it is unnecessary for resolution ofthe issues properly
before the court because the County demonstrated its continuing authority to close the Foothills
Trail to the public. Because the authority to close test is not squarely presented, we decline to
consider it. We leave resolution ofthis issue for another day. See State v. Duncan, 185 Wn.2d
430,435 n.2, 374 P.3d 83(2016)(we generally decline to consider arguments not properly
before us).


                                                10
Lockner v. Pierce County, et al, No. 94643-4

from liability under a recreational use statute, the proper focus is on the

landowner's intent").

      Here, the record demonstrates that the County intended and had authority to

open the land in question for recreational purposes. The section of the trail where

Lockner was injured is maintained and operated by the County. The County

exercised its authority to open and close the trail by setting hours for recreation,

from 8 AM to 5 PM. Although the trail is described in one website as a "popular

commuter route and recreational destination," CP at 62, this does not establish that

the County intended the land to be used exclusively for transportation. In fact, the

County presented evidence from its park officials stating that the County operates

and maintains the trail section where Lockner was injured specifically for

recreation. Acknowledging that a recreational area may be used for other

activities, such as walking through a park to get to a jobsite, does not eliminate

immunity.

      Based on this evidence, the County intended to open the Foothills Trail for

recreational purposes. Cregan, 175 Wn.2d at 285; Gaeta, 54 Wn. App. at 608. No

genuine issues of material fact remain on that point. Recreational use immunity

therefore applies to the County, and summary judgment was properly granted

below.




                                          11
Lockner v. Pierce County, et al. No. 94643-4

11.    RCW4.24.210 Includes Negligence Actions

      ^ The Court of Appeals concluded that RCW 4.24.210 immunizes landowners
from negligence actions. Lockner, 198 Wn. App. at 916. Lockner contends this is

error. She argues that recreational immunity applies only to premises liability

actions and that her claim should be viewed under the common law showing of

duty, breach, causation, and damages. See Answer to Pet. for Review at 13

(explaining Lockner's claim has "nothing to do with the condition ofthe land ....

[A]n agent of Pierce County actively breached the duty of due care and caused her

injury.").^ The plain language of RCW 4.24.210 does not support this narrow

reading.

       Because recreational use immunity applies to the County, we must examine

whether RCW 4.24.210 precludes Lockner's negligence action. Landowners

"shall not be liable for unintentional injuries" occurring to public entrants on their

land. RCW 4.24.210. The statute does not define "unintentional," thus we "may

discern the plain meaning of nontechnical statutory terms from their dictionary

definitions." State v. Cooper, 156 Wn.2d 475,480, 128 P.3d 1234(2006)(citing

State V. McDougal, 120 Wn.2d 334, 350, 841 P.2d 1232(1992)). "Unintentional"



^ RCW 4.24.210 creates an exception where an injured party may overcome immunity by
showing either(1) a fee for the use ofthe land was charged,(2)the injuries were intentionally
inflicted or (3)the injuries were sustained by reason of a known dangerous artificial latent
condition for which no warning signs were posted. Jewels v. City ofBellingham, 183 Wn.2d
388, 353 P.3d 204(2015). Lockner does not assert any exception to recreational immunity.


                                              12
Lockner v. Pierce County, et al, No. 94643-4

is defined as "not intentional," that is, not done by design or purpose. WEBSTER'S

Third New International Dictionary 2499(1979)(defining "unintentional");

id. at 1176 (defining "intentional"). Lockner was injured while reacting to an

alleged cloud of dust and debris expelled from a nearby lawn mower. There is no

evidence that the operator purposefully used the mower to eject debris or somehow

intentionally injure Lockner. This evidence establishes that Lockner sustained

unintentional injuries while engaging in recreational activity on county-maintained

land. The plain language of RCW 4.24.210 extends immunity to this injury. To

hold otherwise would undermine the legislative purpose of recreational use

immunity as it would do little to limit a landowner's liability for the "acts or

omissions" of public users. RCW 4.24.200.

                                    Conclusion


      Because neither the plain language ofRCW 4.24.210 nor this court's

holding in Camicia requires land to be held open for sole recreational use, the

Court of Appeals' reversal of summary judgment was improper. The evidence

presented demonstrates that the County intended to open the Foothills Trail for

recreational purposes and no issues of material fact remain. In addition, the Court

of Appeals properly concluded that recreational use immunity includes negligence

actions. Therefore, we reverse the Court of Appeals in part and reinstate summary

judgment for the County.



                                          13
Lockner v. Pierce County, et al. No. 94643-4




WE CONCUR:




~~tXcu Ia^laaj^ r ■ C'




                                               j




                    7




                                       14
Lockner v. Pierce County, et al.




                                        No. 94643-4



       MADSEN,J.(concurring)—agree with the majority that the plain language of

RCW 4.24.210 provides recreational use immunity to Pierce County and note that the

majority's application here comports substantially with the dissent's analysis in Camicia

V. HowardS. Wright Construction Co., 179 Wn.2d 684, 317 P.3d 987(2014), which also

stressed the plain language application of the recreational use immunity statute, RCW

4.24.210. The majority here correctly states,"In light of[RCW 4.24.210's] plain

language, immunity is not extinguished when land is used for other public or private

activities in addition to recreation." Majority at 9. I write separately because I see the

majority as a necessary course correction after Camicia, which I believe will provide

more useful guidance to the courts below. Accordingly, I concur.
No. 94643-4
Madsen, J., concurring